On Motion for Rehearing.
HAWKINS, J.
Appellant files a motion for rehearing, in connection with which a persuasive argument is presented challenging that portion of our original opinion which relates to the use of a magnifying glass by 'the district attorney and his argument in connection therewith. Short v. State, 63 Ind. 376, involved a prosecution for burglary; for one of the links in the chain of evidence it became necessary to identify a ring which had been stolen at the time the burglary was committed. This ring had an inscription in it which had been removed. The jury was permitted to use a magnifying .glass in an examination of the ring, to which objection was "interposed. In passing upon the point the court said: “If the inscription mentioned could be found upon the ring, or a remaining part of it, it would strongly tend to identify the ring, as the Guthrie wedding-ring; and, if the eye-glass in question augmented, the natural power of the eye to discover the inscription, it did, that which, in the light of science, it was made for; and, if it did, not, we are uñadle to perceive that its use could have done any harm.” (Italics ours.)
*613Tho little girl’s bloomers had been introduced in evidence and were before tbe jury for inspection and for comment by tbe attorneys. We are inclined to regard tbe argument of tbe district attorney as tbe expression of bis opinion as to wbat was disclosed by an examination of tbe bloomers. Tbe same opinion might bave been expressed by him without using tbe glass. It having been passed to tbe jury with opportunity for all of them to use it placed them in a position of equal opportunity to determine by aid of tbe glass wbat tbe bloomers did in fact disclose. Nothing the district attorney said could bave added anything to wbat was on tbe bloomers or taken anything therefrom. Tbe fact that some of tbe jurors availed themselves of tbe use of tbe glass, while others did not, we think would not affect tbe question.
Believing that a correct conclusion was reached in tbe original opinion, tbe motion for rehearing is overruled.